Citation Nr: 1601097	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee condition, to include patellofemoral syndrome.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a tail bone injury with low back pain, to include as secondary to service-connected hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar.

3.  Entitlement to service connection for a cervical spine condition, to include cervical spondylosis and degenerative disc disease with radicular features, to include as secondary to service-connected hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) in August 2010.  A statement of the case (SOC) was provided in November 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on December 2012.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge on October 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

At the Veteran's 2015 Board hearing he indicated that he also believed that his claimed tail bone condition and cervical spine condition were secondarily related to his service-connected hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar, due to his shifting posture caused by these conditions.  As such, the caption on the title page has been amended to reflect this contention accordingly.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a tail bone injury with low back pain and entitlement to service connection for a cervical spine condition, to include cervical spondylosis and degenerative disc disease with radicular features are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  On October 19, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired a withdrawal of the claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee condition, to include patellofemoral syndrome.

2.  In a final decision issued in February 2007, the RO denied the Veteran's claim of entitlement to service connection for chronic lumbar strain.  The Veteran did not submit any additional evidence or intent to appeal the February 2007 decision and it became final in February 2008.  The Veteran filed the current claim to reopen in January 2010, which was recharacterized as residuals of a tail bone injury with low back pain, although still contending the same lower back symptoms as in the claim for chronic lumbar strain.
 
 3.  Evidence added to the record since the final February 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee condition, to include patellofemoral syndrome, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).

2.  Subsequent to the final February 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for chronic lumbar strain, recharacterized in the current appeal as residuals of a tail bone injury with low back pain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Analysis

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in person before the undersigned Veterans Law Judge at a hearing on October 19, 2015, the Veteran expressed that he desired to withdraw his  appeal of the issue whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee condition, to include patellofemoral syndrome.  Hence, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Chronic Lumbar Strain

The Veteran initially filed a claim for service connection for chronic lumbar strain in April 2006.  The evidence at the time of the adjudication of the Veteran's claim in a February 2007 rating decision consisted of the Veteran's statements, service treatment records, which did not reveal any treatment or diagnoses for any conditions of the lumbar spine; current treatment records showing treatment for chronic lumbar strain, but no discussion of etiology, and a January 2007 VA examination with an opinion that the Veteran's chronic lumbar strain was less likely than not the result of military service or secondarily related to his service-connected right leg disability.  The February 2007 rating decision denied that claim on the basis that there was no showing of etiology.  The Veteran was notified of the decision on February 10, 2007.  He had until February 10, 2008 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until January 2010, almost 2 years after the deadline.  Therefore, the February  2007 rating decision became final. 

Since the February 2007 rating decision was finalized, the Veteran has submitted additional statements, to include testimony at his 2015 Board hearing, indicating a possible relationship between his service-connected hemorrhoids and chronic lumbar strain, due to having to adjust his posture due to pain.  These statements are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for chronic lumbar strain, recharacterized in the current appeal as residuals of a tail bone injury with low back pain, is reopened.


ORDER

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee condition, to include patellofemoral syndrome is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for chronic lumbar strain, recharacterized in the current appeal as residuals of a tail bone injury with low back pain, is reopened.  The appeal is granted to that extent only.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

In regard to the Veteran's claim for entitlement to service connection for residuals of a tail bone injury with low back pain, to include as secondary to service-connected hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar, having reopened the Veteran's claim, an addendum opinion to his April 2010 VA examination is necessary.

At the April 2010 VA examination, upon review of the claims file, subjective interview and objective testing, the examiner diagnosed the Veteran with chronic lumbar strain.  However, he did not provide an opinion with regard to whether this condition was causally related to the Veteran's military service, to include his service-connected hemorrhoids and/or right leg.  Although the examiner appears to have solely focused on whether the Veteran had a residuals of a tail bone injury, for which he found the Veteran had no current diagnosis, the Board points out that the Veteran's claim also includes his complaints of low back pain, which the examiner attributed to the Veteran's diagnosed chronic lumbar strain.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007).

As the April 2010 VA examiner did not discuss the Veteran's chronic lumbar strain in the opinion of record, the Board finds that an addendum opinion is necessary.  In particular, the VA examiner must ascertain the etiological relationship, if any, to the Veteran's military service, to include any secondary relationship to his service-connected hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar.  The VA examiner must take the Veteran's lay statements into account, paying particular attention to the Veteran's assertions that he has had to alter his posture as a result of both his hemorrhoids and right leg and that he has observed the pain in his lower back increase in relation to such.  Additionally, although the VA examiner found no appreciable residual injury to the Veteran's tailbone itself, the examiner should specifically consider whether the chronic lumbar strain  may be the result of the Veteran's June 2, 1985 tailbone injury in service.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

A remand is also required to provide the Veteran with a VA examination to determine the etiology of his claimed cervical spine disability.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

The Veteran has not been provided with a VA examination for his cervical spine.  

Here, the Veteran has been shown to have a currently diagnosed cervical spine disability.  In a February 2008 VA outpatient treatment record, it is noted that the Veteran reported right arm pain, which the doctor suspected was cervical radiculopathy.  Cervical spine x-rays were requested.  Report of that study
was: "very minimal degenerative disk disease seen at C5-6 and C6-7.  Suboptimal visualization of the neural foramina on the right at C5-6 and C6-7.  In light of the patient's history, if spinal cord impingement or nerve root compression is suspected clinically, then cervical MRI should be considered."  An MRI study from June 2008 revealed "multilevel degenerative changes .... At C5-6, there is moderate bilateral foraminal narrowing and mild canal stenosis. At C6-7, there is also moderate foraminal narrowing and mild canal stenosis."  More recent evidence shows a diagnosis of cervical spondylosis and degenerative disc disease with radicular features.

As for an in service event, the Veteran has alleged that he was involved in a motor vehicle accident in June 2, 1985  that resulted in tailbone injury in service.  He has further provided an indication of etiology in that he claims his low back pain had onset at that time and has continued to present.

Additionally, the Board notes that the Veteran is service-connected for hemorrhoids and his right leg. To this effect he claims that his cervical spine disability is due to over-compensating his posture  for these conditions.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As the Veteran has a current disability, in-service injury, and indication of in-service onset and continuity, as well as potential service-connected disabilities, and an indication via his observable symptoms that these conditions may be interrelated on a secondary basis, the Board finds that, in accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to ascertain any potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements regarding the Veteran's observations of the onset of his cervical spine pain in conjunction with shifting his posture for his hemorrhoids and right leg, as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the VA examiner who conducted the April 2010 VA examination in order to determine the etiology of the Veteran's chronic lumbar strain. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision . In particular, the examiner must consider the Veteran's assertions that he has had to alter his posture as a result of both his hemorrhoids and right leg and that he has observed the pain in his lower back increase in relation to such.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic lumbar strain was caused by, or is the result of, the Veteran's military service.  The examiner should specifically consider whether this disability may be the result of the Veteran's June 2, 1985 tailbone injury in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic lumbar strain was caused by, or aggravated beyond its natural progression, by any of the Veteran's service-connected conditions, to include: hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Also, the Veteran should be afforded an appropriate examination in order to determine the etiology of his cervical spine disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision . In particular, the examiner must consider the Veteran's assertions that he has had to alter his posture as a result of both his hemorrhoids and right leg and that he has observed the pain in his cervical spine increase in relation to such.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused by, or is the result of, the Veteran's military service. The examiner should specifically consider whether this disability may be the result of the Veteran's June 2, 1985 tailbone injury in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused by, or aggravated beyond its natural progression, by any of the Veteran's service-connected conditions, to include: hemorrhoids and/or post operative status anterior lateral compartment syndrome, right lower leg with surgical scar.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


